Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                          No. 04-19-00169-CV

                                  IN RE E.F.Z. and L.G.Z., Children

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-01600
                            Honorable Richard Garcia, Judge Presiding 1

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent under TEX. R. APP. P. 20.

        SIGNED August 28, 2019.


                                                      _____________________________
                                                      Beth Watkins, Justice




1
 The Honorable Linda Rodriguez presided over the bench trial and verbally pronounced the ruling. The Honorable
Richard Garcia signed the written order.